Affirmed and Memorandum Opinion filed June 12, 2003








Affirmed and Memorandum Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00312-CR
____________
 
LONZO RICHARD GOODMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No.  34,127
 

 
M E M O R A N D U M  O P I N I O N
Appellant Lonzo Richard Goodman was
convicted of possession of a controlled substance and sentenced to sixty years= confinement in the Texas Department
of Criminal Justice B Institutional Division. 





Appellant's counsel is retained.  She filed a brief in which, after reviewing
the record, she concludes that the appeal is wholly frivolous and without
merit, purportedly under the authority of Anders v. California, 386 U.S.
738, 87 S.Ct. 1396 (1967).  The Anders procedural safeguards are
not applicable, however, to an appellant who is represented by a retained
attorney.  See Nguyen v. State, 11
S.W.3d 376, 379 (Tex. App.BHouston [14th Dist.] 2000, no
pet.).  
Appellant=s counsel has filed a motion to withdraw, which this Court
granted, after assuring her compliance with Texas Rule of Appellate Procedure
6.5.  This Court ordered the Anders
brief stricken and gave appellant thirty days to obtain new counsel to file a
brief on his behalf or file a pro se brief. 
More than forty-five days have elapsed, and appellant has not filed a
pro se brief or had an attorney file a new brief on his behalf.  
We have reviewed the record on appeal and agree with
appellant=s former appellate attorney that the
appeal lacks merit.  See Nguyen,
11 S.W. 3d at 379-80.
 
Accordingly, we affirm the judgment of the trial court. 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 12, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do not publish C Tex. R.
App. P. 47.2(b).